Citation Nr: 0624933	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  03-20 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus (DM), during the period from May 8, 
2001, to September 13, 2005.

2.  Entitlement to an initial rating in excess of 40 percent 
for DM since September 14, 2005.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel 


INTRODUCTION

The veteran had active military service from November 1968 to 
June 1970.

This appeal to the Board of Veterans' Appeals (Board) arise 
from a May 2002 rating decision in which the RO granted 
service connection, and assigned an initial 20 percent rating 
for DM, effective July 9, 2001.  The veteran filed a notice 
of disagreement (NOD) with the initial 20 percent rating.  

In a January 2003 rating decision, the RO reassigned the 
effective date for the grant of service connection for DM and 
the initial 20 percent rating to May 8, 2001.

In July 2003, the RO issued a statement of the case (SOC), 
and the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) later that month.

In January 2004, the veteran testified before the undersigned 
Acting Veterans Law Judge sitting in Washington, DC; a 
transcript of the hearing is of record.

In April 2005, the Board remanded the veteran's claims to the 
RO for additional development.  After completing the 
requested development, in an October 2005 rating decision, 
the RO increased the disability rating for DM to 40 percent, 
effective September 14, 2005, but continued the denial of any 
higher rating (as reflected in an October 2005 Supplemental 
SOC (SSOC)), and returned the matter to the Board for further 
appellate consideration.  



Inasmuch as the appeal involves disagreement with the initial 
rating assigned following the grant of service connection for 
DM, the Board has characterized that issue on appeal in 
accordance with Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Moreover, while the RO has assigned higher ratings 
during the pendency of this appeal, as higher ratings are 
assignable both before and after September 14, 2005, and the 
veteran is presumed to be seeking the maximum available 
benefit, claims for higher ratings (as characterized on the 
title page) remain viable on appeal.  Id; AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  In this regard, the veteran's 
representative's contentions in January and April 2006 that 
an earlier effective date for the 40 percent rating assigned 
for the veteran's DM is warranted from 2003 when VA medical 
records showed that the veteran's insulin was increased, is 
thereby incorporated into the characterization of the matters 
on appeal.  

As a final preliminary matter, the matters of service 
connection for peripheral neuropathy and retinopathy as 
secondary to the veteran's service-connected DM are again 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  From the May 8, 2001 effective date of the grant of 
service connection through September 13, 2005, the veteran's 
DM is controlled by oral hypoglycemic agents, insulin, and 
diet restrictions, and there is no medical evidence that the 
veteran's DM requires the regulation of his activities.

3.  Since September 14, 2005, the veteran's DM has required 
oral hypoglycemic agents, diet restrictions, and regulation 
of activities.  While the veteran has stated that he had 
episodes of ketoacidosis and/or hypoglycemic reactions, he 
has not required hospitalizations or twice a month visits to 
a diabetic care provider.   


CONCLUSION OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for DM, for the period from May 8, 2001, to September 
13, 2005, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4, Diagnostic Code 7913 (2005).

2.  The criteria for an evaluation in excess of 40 percent 
for DM, for the period from September 14, 2005, are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic 
Code 7913 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist -
Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and  
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the  
information and evidence not of record that is necessary to  
substantiate the claim; (2) inform the claimant about the  
information and evidence that VA will seek to provide; (3)  
inform the claimant about the information and evidence the  
claimant is expected to provide; and (4) request or tell the  
claimant to provide any evidence in the claimant's possession  
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Given the foregoing, the Board finds that the notice letters 
dated in August 2001, May 2003, April 2005, and September 
2005 complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claim, the relative 
duties of VA and the claimant to obtain evidence, and 
affording the veteran an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA  
benefits.  In this case, while the veteran was not provided 
with the fourth element of Pelegrini until the April 205 VCAA 
notice letter, after the rating decision on appeal, the Board 
finds that this constitutes no more than harmless error.  

The Board concludes that the discussions in the RO rating 
decision, statement of the case (SOC) supplemental statement 
of the case (SSOC), and the August 2001, May 2003, April 
2005, and September 2005 VCAA letters informed the veteran of 
the information and evidence needed  to substantiate his 
claims and complied with VA's notification  requirements.  
Specifically, the Board concludes that the RO decision, SOC, 
SSOC and letters informed him why the evidence on file was 
insufficient to grant the claim; what evidence the record 
revealed; what VA was doing to develop the claim; and what 
information and evidence was needed to substantiate his 
claim.  The VCAA letter specifically informed him of what he 
should do in support of the claim, where to send the 
evidence, and what he should do if he had questions or needed 
assistance.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
He was, for the most part, informed to submit everything he 
had with regard to his claims.  

Therefore, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error.   
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).   
Further, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim which 
he had done.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.  The RO, on its own 
initiative as well as pursuant to the Board's remand, has 
made reasonable and appropriate efforts to assist the veteran 
in obtaining evidence necessary to substantiate the veteran's 
claims.  Specifically, the RO has obtained the veteran's 
service medical records, extensive VA medical records, and 
has arranged for the veteran to undergo VA examinations in 
November 2002 and September 2005.  Significantly, neither the 
veteran nor his representative has identified any additional 
evidence pertinent to his claims, not associated with the 
record that needs to be obtained.  The Board also finds that 
the record presents no basis for further developing the 
record to create any additional evidence to be considered in 
connection with the claims.
 
The veteran has not received VCAA notice as to the 
"downstream" element of his claim, namely the proper 
effective dates assignable in the event of successful claims 
for a higher rating.  As explained below, the Board finds 
that he is not entitled to any higher ratings for the 
service-connected diabetes mellitus, type II, at issue, and 
therefore, since no effective date is being assigned, the 
failure to afford him any appropriate notice of this issue is 
consequently not prejudicial to him.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Bernard.  With respect to 
the diabetes mellitus, type II, disability rating criteria, 
the veteran was provided with notice of the criteria for 
establishing higher ratings in the July 2003 SOC and October 
2005 SSOC; this suffices for Dingess/Hartman.  Thus, the 
veteran consequently has not been prejudiced by any lack of 
notice as to any downstream issue with respect to this issue. 

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.   
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126.  As the RO has 
already assigned staged rating for the veteran's DM since the 
effective date of the grant of service connection, the Board 
will consider the propriety of the rating assigned at each 
stage, as well as whether any further staged rating is 
warranted.   

As noted above, the veteran's DM has been assigned an initial 
20 percent rating for the period from May 8, 2001, to 
September 13, 2005, and, a 40 percent rating since September 
14, 2005, pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2005).  
Under this Diagnostic Code, a 20 percent evaluation is 
assigned for diabetes mellitus requiring insulin and a 
restricted diet, or an oral hypoglycemic agent and a  
restricted diet.  A 40 percent evaluation is warranted for 
the requirement of insulin, a restricted diet, and regulation 
of activities.  A  60 percent rating requires insulin, a 
restricted diet, and  regulation of activities, with episodes 
of ketoacidosis or  hypoglycemic reactions requiring 1 or 2 
hospitalizations per  year or twice a month visits to a 
diabetic care provider,  plus complications that would not be 
compensable if  separately evaluated.  A 100 percent rating 
requires more  than 1 daily injection of insulin, a 
restricted diet, and  regulation of activities (avoidance of 
strenuous occupational and recreational activities), with 
episodes of ketoacidosis  or hypoglycemic reactions requiring 
at least 3  hospitalizations per year or weekly visits to a 
diabetic care  provider, plus either progressive loss of 
weight or strength,  or complications that would be 
compensable if separately  evaluated.  Id.



A.  Initial Rating in Excess of 20 Percent for the Period 
from May 8, 2001, to September 13, 2005.
 
The pertinent medical evidence for this period consists 
primarily of VA medical records, a November 2002 VA 
examination report and the veteran's statements.  

The evidence during this time period reflects that a June 
2000 VA outpatient record, the veteran was counseled about 
his diabetes.  The examiner noted that in addition to oral 
hypoglycemic agents, a restricted diet with exercise was 
prescribed.  

In a May 2001 VA diabetic assessment record, the veteran 
stated that he worked in the yard and gardened, his doctor 
recommended that he exercise, he was taking oral hypoglycemic 
medication to control his diabetes, and that he had not had 
any signs or symptoms of hypoglycemia.  The examiner 
indicated that the veteran was to see a diabetes nutrition 
specialist for an individual meal plan.  

An April 2002 VA diabetes education program reflects that 
information on exercise and diabetes, to include exercise and 
snacks was discussed with the veteran.  There was no 
indication that the veteran was unable to participate in the 
program and no indication that the veteran was to avoid 
strenuous occupational and recreational activities.  

A June 2002 VA outpatient record reflects that in evaluating 
the veteran's congestive heart failure (CHF) condition and 
chronic obstructive pulmonary disease (COPD), not related to 
his service-connected DM, the examiner noted that the veteran 
was only able to walk slowly about 300 feet.  In evaluating 
the veteran's diabetes, the examiner noted that the veteran's 
diabetes was not under good control and that the veteran 
would need to be in insulin therapy.  

A June 2002 VA diabetes pharmacotherapy clinic record 
reflects that the veteran stated he could not exercise much 
due to shortness of breath.  However, the examiner did not 
state that the veteran's activities should be regulated, he 
only suggested that a small dose of insulin at bedtime may 
benefit the veteran.  

An October 2002 VA outpatient record notes that the veteran's 
blood sugars were under better control with insulin.

A November 2002 VA examination report reflects that the 
veteran was on insulin therapy.  The examiner specifically 
commented that the veteran's reduction in his activities was 
because of his cardiac disease, as well as because of his 
COPD, but not because of diabetes.  

February 2003 to April 2003 VA outpatient records reflect 
treatment and evaluation for non diabetes related conditions.

A July 2003 VA outpatient record notes that the veteran's 
diabetes is not under good control and that his insulin 
dosage was increased.  The veteran's complaints of shortness 
of breath were found to be related to a combination of CHF 
and COPD.

During the January 2004 Board hearing, the veteran asserted 
that his service-connected DM was causing more of an impact 
on his life than reflected in the current 20 percent rating.  
The veteran testified that he was taking insulin and tablets 
for over a year and that he went to the doctor for his 
diabetes every three to six months.  He stated that the 
doctor told him what types of food to eat.  

A February 2004 VA outpatient record reflects that the 
veteran's diabetes was not under good control.  The physician 
noted that the veteran had great difficulty with losing 
weight.  The veteran's insulin dose was increased.  

VA outpatient records from November 2004 to February 2005 
reflect that the veteran's blood sugars were under better 
control, reporting between 95 and 140.  He was currently 
employed, did odd jobs and worked when he could.  It was 
noted that his exercise program consisted of walking daily.  
The record is negative for findings that the veteran's 
activities were medically regulated due to his service-
connected DM.

Considering such evidence in light of the criteria listed 
above, the Board finds that the criteria for an initial 
rating in excess of 20 percent for DM are not met at any time 
from the May 8, 2001 effective date of the grant of service 
connection, to September 13, 2005.  

In this case, the evidence shows that the veteran diabetes 
mellitus became insulin dependent as of July 2002 and that he 
initially took oral hypoglycemic agents and a restricted diet 
as noted in a June 2000 VA outpatient record.  There is, 
however, no indication that the veteran's diabetes mellitus 
required any particular regulation of activities.   Here, we 
note the medical evidence shows that the veteran had been 
encouraged to exercise by clinicians involved in his diabetic 
treatment.  Furthermore on VA examination in November 2002, 
he was reported to have restricted physically active as a 
result of nonservice-connected disorders and not medically 
prescribed due to his service-connected DM.  

The Board has considered the testimony provided by the 
veteran before the undersigned, in which he described the 
difficulties of living with diabetes mellitus,  type II.  
However, the medical evidence reflects that the veteran's 
difficulties with walking from shortness of breath are a 
result of his nonrelated CHF and COPD.  Moreover, there is no 
medical evidence that the veteran was to avoid strenuous 
occupational and recreational activities; in fact, the 
medical evidence reflects that for better control of his 
diabetes, the veteran has been encouraged to exercise.  Thus, 
the Board finds that despite the veteran's assertions, the 
medical evidence of record does not show that at any time 
prior to September 14, 2005, the veteran's diabetes mellitus 
results in regulation of his activities, which is a required 
factor for a rating in excess 20 percent under Diagnostic 
Code 7913. 

For these reasons, the Board finds that no more than an 
initial 20 percent rating is appropriate from the May 8, 2001 
effective date of the grant of service connection to 
September 13, 2005.  As the criteria for the next higher, 40 
percent, rating for DM are not met at any point during this 
period, it logically follows that the criteria for an even 
higher rating likewise are not met.




B.  A Rating in Excess of 40 Percent since September 14, 2005

The medical evidence from September 14, 2005 consists of the 
veteran's September 2005 VA examination that was conducted in 
conjunction with his claim.  The examiner noted that the 
veteran's diabetes required insulin and oral medication and 
regulations of activities.  The report reflects that the 
veteran's diabetes affected his ability to complete chores, 
recreational activities, and traveling.  The examiner 
indicated that the veteran was not able to engage in 
strenuous activities and that the veteran was told to follow 
a restricted diet and to regulate or restrict his activities.   
The examiner noted that the veteran visited his diabetic 
physician once a month or less often.  It was also noted that 
the veteran had episodes of hypoglycemic reactions and 
ketoacidosis, but that hospitalization was not required.  

In light of the foregoing, the Board concludes that an 
evaluation in excess of 40 percent, from September 14, 2005, 
is not warranted.  The medical evidence shows that the 
veteran's diabetes mellitus requires insulin, a restricted 
diet, and regulation of activities.  There is no evidence, 
however, that the veteran's condition is productive of 
ketoacidosis or  hypoglycemic reactions requiring one or two 
hospitalizations  per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  Therefore, an 
evaluation in excess of  40 percent under Diagnostic Code 
7913 for the veteran's  diabetes mellitus is not warranted. 

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.   
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the disability, 
so as to warrant referral to the RO for consideration of an 
assignment of a higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that there is no 
showing that the veteran's disability has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation) for any period since service  
connection was established.  In addition, there is no showing 
during this period that the veteran's disability has 
necessitated frequent periods of hospitalization, or that the 
disability has otherwise rendered impractical the application 
of the regular schedular standards.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell  
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 

C.  Conclusion

Under these circumstances, the Board finds that the record 
presents no basis for assignment of more than an initial 20 
percent rating for DM, for the period from the May 8, 2001 
effective date of the grant of service connection to 
September 13, 2005, and not more than a 40 percent rating for 
DM since September 14, 2005.  As such, there is no basis for 
additional staged ratings, pursuant to Fenderson, and higher 
ratings during each period under consideration must be 
denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine;  however, as the preponderance of the evidence is 
against a higher rating during each period, that doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).   


ORDER

An initial rating in excess of 20 percent for DM, for the 
period from May 8, 2001, to September 13, 2005, is denied.

An initial rating in excess of 40 percent for DM, for the 
period from September 14, 2005, is denied.



____________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


